     Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 1 of 10 PageID #: 626




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

FABION ROBERSON, Individually,                                                     PLAINTIFF
and on behalf of all Wrongful Death
Beneficiaries of Mella R. Lartheridge,
Deceased

V.                                                               NO. 4:20-CV-174-DMB-JMV

RESPIRONICS, INC. d/b/a Philips
Respironics; SCOTT NELSON, M.D.;
and JOHN DOES 1–10                                                              DEFENDANTS


                                            ORDER

       After Fabion Roberson dismissed Scott Nelson from this product liability action

commenced in state court, Respironics removed the case based on diversity jurisdiction. Roberson

contends remand is required because Respironics’ notice of removal is untimely under 28 U.S.C.

§ 1446(c)(1). Respironics counters that Nelson, the non-diverse defendant, was improperly joined;

that such improper joinder equates to bad faith by Roberson to prevent removal; and that either

improper joinder or bad faith overcomes § 1446(c)(1)’s one-year removal time bar. Because

Respironics has failed to meet its burden to show Roberson acted in bad faith to prevent removal,

remand will be granted.

                                            I
                             Background and Procedural History

       On April 29, 2019, Fabion Roberson, individually and on behalf of the wrongful death

beneficiaries of Mella R. Lartheridge, filed a complaint in the Circuit Court of Bolivar County,

Mississippi, against Respironics, Inc., Scott Nelson, and “John Does 1–10.” Doc. #2. The

complaint alleges that on February 28, 2017, a “flash fire” occurred in Lartheridge’s apartment

due to an oxygen saturated environment caused by an oxygen concentrator manufactured by
    Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 2 of 10 PageID #: 627




Respironics and prescribed by Nelson. Id. at 3. Lartheridge was burned during the incident and

succumbed to her injuries on March 20, 2017. Id. at 4. The complaint asserts a “product liability

– failure to warn” claim against Respironics, id. at 4–5, and a medical negligence claim against

Nelson, id. at 5–6.

       Nelson answered the complaint on May 24, 2019, and Respironics answered on June 24,

2019. Docs. #9-4, #9-8. On August 26, 2019, Nelson filed a motion to dismiss on the ground that

the applicable two-year statute of limitations expired before the suit was filed. Doc. #9-14.

Roberson filed an opposition to the motion on September 23, 2019. Doc. #9-15.

       On December 30, 2019, Roberson propounded interrogatories and requests for production

of documents on Respironics. See Doc. #9-17. Respironics responded to Roberson’s discovery

requests on April 24, 2020. See Doc. #9-19. On June 1, 2020, Roberson made his expert

designations, including an expert who opined regarding the claims against Nelson. Doc. #9-21.

       On June 5, 2020, Roberson moved to modify the deadlines set forth in an April 13, 2020,

scheduling order because:

       Plaintiffs propounded discovery to Defendant Respironics, Inc. on December 30,
       2019. Respironics did not respond to Plaintiff’s discovery requests until April 24,
       2020. Unfortunately, Plaintiffs have been unable to conduct depositions subsequent
       to receiving Respironics’ discovery responses due to the coronavirus pandemic. On
       May 12, 2020, the undersigned requested counsel for Dr. Nelson provide him with
       dates on which Dr. Nelson would be available for deposition. Three weeks later,
       counsel for Dr. Nelson still has not provided the undersigned with any such dates.

Doc. #9-22 at 1.

       Nelson was ultimately deposed on July 15, 2020. Doc. #9-25. On September 2, 2020, the

circuit court judge signed an agreed order executed by counsel for Roberson and Nelson which

dismissed Nelson without prejudice. Doc. #9-28. The order was filed on September 9, 2020. Id.




                                               2
     Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 3 of 10 PageID #: 628




         On October 6, 2020, Respironics, alleging diversity jurisdiction, removed the case to the

United States District Court for the Northern District of Mississippi.1 Doc. #1. Three weeks later,

Roberson filed a motion to remand on the ground that removal was untimely. Doc. #5. Respironics

responded in opposition on November 10, 2020, and Roberson replied on November 19, 2020.

Docs. #8, #13.

                                                    II
                                           Removal Considerations

         28 U.S.C. § 1446(b)(3) provides that if at first a case is not removable, “a notice of removal

may be filed within 30 days after receipt by the defendant … of a copy of an amended pleading,

motion, order or other paper from which it may be first ascertained that the case is one which is or

has become removable.” However, “[a] case may not be removed under subsection (b)(3) on the

basis of [diversity jurisdiction] more than 1 year after commencement of the action, unless the

district court finds that the plaintiff has acted in bad faith in order to prevent a defendant from

removing the action.” 28 U.S.C. § 1446(c)(1).

         “On a motion to remand, the removing party bears the burden of showing that federal

jurisdiction exists and that removal was proper. … Any ambiguities are construed against removal

because the removal statute should be strictly construed in favor of remand.” Baker v. Hercules

Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (cleaned up).

                                                       III
                                                     Analysis

         Respironics argues that this case became removable once Nelson was dismissed; that

because of this, the notice of removal was timely filed within thirty days after Nelson’s dismissal;




1
  The Court ordered Respironics to show cause for its failure to sufficiently allege its own citizenship. Doc. #14. In
response, Respironics amended the notice of removal to cure the deficient allegations. Doc. #15.



                                                          3
    Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 4 of 10 PageID #: 629




and that the one-year time bar imposed by 28 U.S.C. § 1446(c) is inapplicable because Roberson

“acted in bad faith and the original joinder was improper, precluding a defendant from removing

the action.” Doc. #1 at ¶¶ 3, 6. Roberson responds that § 1446(c) applies and that Respironics

“appears to conflate the bad-faith exception to the one-year removal limitation … with the

improper joinder standard.” Doc. #6 at 5. Respironics replies that it “can either demonstrate

improper joinder or demonstrate Plaintiff’s litigation conduct was meant to defeat removal” in

order to overcome § 1446(c)(1)’s one-year removal limitation. Doc. #8 at 6.

                       A. Improper Joinder in the Context of Bad Faith

       In arguing that improper joinder precludes application of § 1446(c), Respironics relies on

a quote from Hoyt v. Lane Construction Corporation, in which the Fifth Circuit noted that “the

district court found the Hoyts acted in bad faith by improperly joining Storm (which prevented

complete diversity and hence precluded removal).” 927 F.3d 287, 292 (5th Cir. 2019). This,

however, was not a holding. Rather, it was a characterization of the district court’s opinion, and

not even an accurate one. Indeed, neither the district court nor the Fifth Circuit conducted an

improper joinder analysis when discussing the issue of bad faith. Thus, even in the wake of Hoyt,

courts in this circuit have held that the improper joinder doctrine does not implicate § 1446(c)’s

bad faith. See, e.g., TK Trailer Parts, LLC v. Long, No. 4:20-cv-2864, 2020 WL 6747987, at *5

(S.D. Tex. Nov. 2, 2020). This is consistent with the decisions from district courts in other circuits.

See, e.g., Somera Cap. Mgmt., LLC v. Twin City Fire Ins. Co., No. 20-4277, 2020 WL 3497400,

at *2 (C.D. Cal. June 29, 2020) (“The bad faith exception [is] distinct from the doctrine of

fraudulent joinder.”); Massey v. 21st Century Centennial Ins. Co., No. 2:17-cv-1922, 2017 WL

3261419, at *3 (S.D.W.V. July 31, 2017) (“Plaintiff confuses the bad faith standard with the

standard for proving fraudulent joinder.”). Thus, Roberson is correct that Respironics seems to




                                                  4
    Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 5 of 10 PageID #: 630




conflate the bad faith exception to § 1446(c)(1)’s time bar with the improper joinder standard. The

key question here is whether Respironics’ removal to federal court was timely. For this case to be

properly removed, Respironics must prove that Roberson acted in bad faith in an attempt to prevent

removal.

                                      B. Bad Faith Analysis

       Although “the Fifth Circuit has not settled on a clear standard for determining ‘bad faith’

under § 1446(c),” district “courts in the Fifth Circuit have focused their inquiry on whether the

plaintiff’s conduct indicates manipulation of the removal statute.” Flores v. Intex Recreation

Corp., No. 2:20-CV-73, 2020 WL 6385679, at *2 (S.D. Tex. July 2, 2020) (collecting cases). In

considering this issue, “the question is what motivated the plaintiff in the past—that is, whether

the plaintiff’s litigation conduct [was] meant to prevent a defendant from removing the action.”

Hoyt, 927 F.3d at 293 (quotation marks omitted).

       As the removing party, Respironics has the burden of showing Roberson acted in bad faith.

Tex. Brine Co., L.L.C. v. Am. Arb. Ass’n, Inc., 955 F.3d 482, 485 (5th Cir. 2020). “In general[,] a

determination of bad faith is subject to a high burden, and courts are reluctant to find a party acted

in bad faith without clear and convincing proof.” TK Trailer Parts, 2020 WL 6747987, at *5

(quotation marks omitted).

       As observed by the district judge in Flores, when determining bad faith in Hoyt, the Fifth

Circuit discussed the plaintiffs’ knowledge that evidence would not support the claims against the

non-diverse defendant; the timing of the dismissal relative to the one-year bar; whether the

plaintiffs had received consideration for their dismissal of the non-diverse defendant; and the way

the plaintiffs pursued the claims against the non-diverse defendant. 927 F.3d at 292–93.




                                                  5
     Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 6 of 10 PageID #: 631




                                           1. Plaintiff’s knowledge

         Roberson argues that when he filed the complaint, he believed Nelson prescribed the

oxygen concentrator to Lartheridge and that he included the claim against Nelson “in order to

combat Respironics’ anticipated learned intermediary defense,” 2 which Respironics ultimately

asserted in its answer. Doc. #13 at 11. He further argues that the negligence claim against Nelson

was made in good faith “after consultation with an expert qualified to give testimony as to the

standard of care or medical negligence at issue in this case” and that it was not until after Nelson’s

deposition on July 15, 2020—at which it was revealed that Nelson had not prescribed the oxygen

concentrator to Lartheridge—that he became aware the facts did not support the negligence claim

against Nelson. Doc. #6 at 6.

         Respironics does not dispute that Roberson only learned of the facts leading to Nelson’s

dismissal at the time of the deposition, and the record does not reflect otherwise. Accordingly,

Roberson’s lack of knowledge that evidence would not support the claim against Nelson weighs

against a finding of bad faith.

                          2. Pursuit of claim against non-diverse defendant

         Respironics asserts that Roberson half-heartedly pursued the claim against Nelson because

(1) a hearing on Nelson’s motion to dismiss was never held; (2) Roberson “did not propound

written discovery on Dr. Nelson, did not file a Motion to Compel Dr. Nelson’s deposition, and did

not seek to depose Dr. Nelson until after the 1-year time bar expired;” (3) Roberson’s designated

expert     produced        adverse      opinions       against     Nelson       “[w]ithout       knowing        what



2
  “The learned intermediary doctrine … holds that pharmaceutical companies are required to warn only the prescribing
physician of dangers inherent in its products because the prescribing physician acts as a learned intermediary between
the manufacturer and the consumer. This doctrine has been extended to insulate from liability the manufacturers of
medical devices available through physicians.” Moore ex rel. Moore v. Mem’l Hosp. of Gulfport, 825 So. 2d 658, 662
n.6 (Miss. 2002) (cleaned up).



                                                          6
     Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 7 of 10 PageID #: 632




information/documentation was provided to patient by Dr. Nelson [and] without any benefit of Dr.

Nelson’s deposition;” and (4) Roberson’s direct examination of Nelson “consisted of a mere 21

pages of content, including background information, and re-direct examination was only 2 pages

of content.” Doc. #8 at 10–11. Roberson responds that the litigation conduct Respironics

identified does not show he intended to manipulate the removal statute. Doc. #12 at 10. The Court

agrees.

          While Roberson propounded written discovery on Respironics, he did not do the same for

Nelson. Roberson has provided no explanation for this decision or for the timing of Nelson’s

deposition.3 It may be questionable why Roberson waited until approximately three weeks after

the one-year bar went into effect to request Nelson’s deposition, especially because the

clarification of whether Nelson prescribed the oxygen concentrator (and not just 2L nasal O 2 as

Nelson admitted in his answer)4 formed the basis of the negligence claim against Nelson. Written

discovery seemingly could have been an avenue for Roberson to learn sooner that Nelson did not

prescribe the oxygen concentrator.

          However, the state court scheduling orders reflect that the discovery period extended

through June 1, 2021.5 See Doc. #9-27. At the time of Nelson’s deposition on July 15, 2020, the

discovery deadline was January 1, 2021, so Roberson had approximately five months to propound

written discovery on Nelson if he so chose. That Roberson chose to proceed with Nelson’s




3
 As mentioned above, in a motion for an extension of deadlines, Roberson represented that he had been “unable to
conduct depositions subsequent to receiving Respironics’ discovery responses due to the coronavirus pandemic.” Doc.
#9-22 at 1.
4
 In paragraph 5 of the complaint, Roberson alleged that the oxygen concentrator was prescribed to Lartheridge by
Nelson. Doc. #2 at 2. Nelson’s answer admitted that he ordered “2L nasal O2” and denied “[a]ll remaining allegations
of paragraph 5.” Doc. #9-4 at PageID 375.
5
  The first discovery deadline was set for June 28, 2020. Doc. #9-16. On March 31, 2020, that deadline was extended
to January 1, 2021. Doc. #9-18. On August 25, 2020, it was extended to June 1, 2021. Doc. #9-27.



                                                         7
     Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 8 of 10 PageID #: 633




deposition first is dispositive of nothing. The discovery methods a party employs, and the order

in which those methods are employed, is left to that party. 6 There is no requirement that a party

first utilize one method before another. See Fed. R. Civ. P. 26(d)(3) (“Unless the parties stipulate

or the court orders otherwise for the parties’ and witnesses’ convenience and in the interest of

justice: (A) methods of discovery may be used in any sequence; and (B) discovery by one party

does not require any other party to delay its discovery.”).

         For similar reasons, the length of Roberson’s deposition examination of Nelson does not

in and of itself suggest bad faith. And to the extent a hearing on Nelson’s motion to dismiss was

never held, Roberson should not be held to have acted in bad faith when it is generally the duty of

the movant—here, Nelson—to pursue his own motion to resolution. 7

         Where Respironics has not presented clear and convincing proof that Roberson’s conduct

was meant to prevent the case from being removed, this Court declines to second guess Roberson’s

litigation strategies. Roberson ultimately obtained the necessary information through Nelson’s

deposition, which was conducted well before the end of the discovery period. For these reasons,

the pursuit-of-the-claims factor weighs against a finding of bad faith.

                                           3. Timing of dismissal

         Because Roberson filed the complaint in state court on April 29, 2019, § 1446(c)’s one-

year time bar required removal on or before April 29, 2020. Roberson voluntarily dismissed

Nelson on September 2, 2020—approximately four months after the one-year bar. In contrast, the


6
 The scheduling orders also reflect that Roberson designated his expert witness on the June 1, 2020, due date. See
Docs. #9-18, #9-21. Roberson may have chosen to file the expert designation without the benefit of Nelson’s
deposition to comply with the scheduling order in place at that time instead of requesting an extension, which again,
was his choice to make.
7
 Rule 2.04 of Mississippi’s Uniform Civil Rules of Circuit and County Court Practice, which applied when this case
was pending in state court, provides, “It is the duty of the movant, when a motion or other pleading is filed, … to
pursue said motion to hearing and decision by the court. Failure to pursue a pretrial motion to hearing and decision
before trial is deemed an abandonment of that motion.”



                                                         8
     Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 9 of 10 PageID #: 634




Hoyt plaintiffs dismissed the non-diverse defendant one year and two days after suit began. It

cannot be said that a lapse of four months indicates an attempt to manipulate the removal statute.

Accordingly, such timing weighs against a finding of bad faith.

                                      4. Consideration for dismissal

         Respironics argues that Roberson “makes no mention of any settlement in his Motion to

Remand” and that “there is no proof or mention of Dr. Nelson providing any consideration in

exchange for a dismissal without prejudice.” Doc. #8 at 13. Roberson did not address this

contention in his reply. But a review of the record indicates no evidence that any consideration

was provided, which, in the context of Hoyt, would weigh in favor of a finding of bad faith.

However, unlike the Hoyt plaintiffs, Roberson indisputably did not learn the claim against Nelson

was unsupported until after the one-year time bar lapsed; in other words, he did not keep Nelson

as a defendant knowing the claims against Nelson were unsupported only to dismiss him “for free”

after one year. It cannot be said that a plaintiff who dismisses a non-diverse defendant without

consideration due to no longer having a valid claim against him automatically weighs in favor of

a finding of bad faith. Because the Court finds Roberson had a valid reason for dismissing Nelson

without consideration, the lack of consideration weighs against bad faith.

                                                 5. Summary

         Based on the discussion above, the Court concludes that Roberson did not keep Nelson in

this case for the sole purpose of preventing removal during § 1446(c)’s one-year removal period. 8

Accordingly, remand is warranted.




8
  Roberson makes an additional untimeliness argument—that before Nelson was dismissed, Respironics could have
alleged improper joinder before § 1446(c)’s one-year removal period expired because Respironics could have removed
the case when Nelson filed his motion to dismiss. Doc. #6 at 6–7. If a case is not removable as stated by the initial
pleading, a defendant may remove the case within 30 days after receipt of a copy of “an amended pleading, motion,
order or other paper from which it may first be ascertained that the case is one which is or has become removable.”


                                                         9
    Case: 4:20-cv-00174-DMB-JMV Doc #: 21 Filed: 05/28/21 10 of 10 PageID #: 635




                                                    IV
                                                 Conclusion

        Roberson’s motion to remand [5] is GRANTED. This case is REMANDED to the Circuit

Court of Bolivar County, Mississippi.

        SO ORDERED, this 28th day of May, 2021.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




28 U.S.C. 1446(b)(3) (emphasis added). However, this argument by Roberson need not be addressed given the Court’s
findings above.



                                                       10
